


109 HJ 96 : Recognizing the contributions of the

U.S. House of Representatives
2006-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIA
		109th CONGRESS
		2d Session
		H. J. RES. 96
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 15, 2006
			Received
		
		JOINT RESOLUTION
		Recognizing the contributions of the
		  Christmas tree industry to the United States economy.
	
	
		Whereas Christmas trees have been sold commercially in the
			 United States since the 1850s;
		Whereas, by 1900, one in five American families decorated
			 a tree during the Christmas season, while, by 1930, a decorated Christmas tree
			 had become a nearly universal part of the American Christmas
			 celebration;
		Whereas 32.8 million households in the United States
			 purchased a live-cut Christmas tree in 2005;
		Whereas the placement and decoration of live-cut Christmas
			 trees in town squares across the country have become an American
			 tradition;
		Whereas, for generations, American families have traveled
			 hundreds and even thousands of miles to celebrate the Christmas season together
			 around a live-cut Christmas tree;
		Whereas 36 million live-cut Christmas trees are produced
			 each year, and 98 percent of these trees are shipped or sold directly from
			 Christmas tree farms;
		Whereas North Carolina, Oregon, Michigan, Washington,
			 Wisconsin, Pennsylvania, New York, Minnesota, Virginia, California, and Ohio
			 are the top producers of live-cut Christmas tree, but Christmas trees are grown
			 in all 50 States;
		Whereas there are more than 21,000 growers of Christmas
			 trees in the United States, and approximately 100,000 people are employed in
			 the live-cut Christmas tree industry;
		Whereas many Christmas tree growers grow trees on a
			 part-time basis to supplement their other farm and non-farm income;
		Whereas growing Christmas trees provides wildlife
			 habitat;
		Whereas more than a half million acres of land were
			 planted in Christmas trees in 2005;
		Whereas 73 million new Christmas trees will be planted in
			 2006, and, on average, over 1,500 Christmas trees can be planted per acre;
			 and
		Whereas the retail value of all Christmas trees harvested
			 in 2005 was $1.4 billion: Now, therefore, be it
		
	
		That Congress recognizes the important
			 contributions of the live-cut Christmas tree industry, Christmas tree growers,
			 and persons employed in the live-cut Christmas tree industry to the United
			 States economy.
		
	
		
			Passed the House of
			 Representatives November 14, 2006.
			Karen L. Haas,
			Clerk.
		
	
